DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: (1) in paragraph [0040], line 10 and line 13, “21.1” should be “21”.  (2) in paragraph [0043], line 1, “5” should be “6”.  (3) in paragraph [0056], line 4, “41.1” should be “44.1”.  (4) in paragraph [0067], line 2, “38.2” should be “38.1”.  
Appropriate correction is required.
Drawings
The drawings are objected to because in Fig. 4, reference numeral “22.2” should be “21.2”, and “22.1” should be “21.1” (see corresponding references shown in fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-30 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Capur ‘363 (US 2013/0239363 A1).
Regarding claim 16, Capur shows a hinge including a mounting plate (4) configured to be fastened to a furniture carcass, a hinge body (3) configured to be fastened to a pivoted furniture part, a hinge arm (2) pivotably mounted on the 
As to claim 17, the hinge arm of Capur has a connection element (12), the hinge arm being fastenable to the mounting plate via the connecting element.
As to claim 18, the releasable connector (24) is configured to be opened such that the hinge arm can be released from the mounting plate in a tool-free manner (not shown, position of hook 4.1 disengaging from mounting plate 4.1).  
As to claims 19 and 20, the releasable connector includes at least one movably mounted blocking element (latch 24) configured to fix the hinge arm to the mounting plate in a first position (fig. 3, latch 24 biased by spring 16), and to release the hinge arm from the mounting plate in a second position (not shown, when latch is pushed upward against the bias of spring 16 to release mounting plate 4.1).
As to claim 21, the blocking element (24) is movable from its first position (e.g., fig. 12) to its second position by a mounting movement between the hinge arm and the mounting plate, and such that after the hinge arm is in a mounted position on the mounting plate the spring moves the blocking element back to its 
As to claim 22, the blocking element (24) is mounted on the hinge arm or the mounting plate (latch 24 mounted on the hinge arm).
As to claim 23, one of the hinge arm and the mounting plate includes at least one hook (see hooks on the forward end of connection element 12); the other of the hinge arm and the mounting plate includes at least one hook receiving receptacle (figs. 1 and 2, hooks engaging the recesses of the mounting plate).  The blocking element (24) is configured to clock the at least one hook in a hooked-in position in the hook receptacle when the blocking element is in its first positon (figs. 2-3), and to release the hook from the hooked-in position when the blocking element is in its second position (i.e., hook 24.1 disengaging from the mounting plate).
As to claim 24, the at least one movable blocking element (24) includes a pivotably mounted claw (hook 24.1 is a claw and pivoted about pin 17).
As to claims 25 and 26, the claw is pivotably mounted on one of the hinge arm or the mounting plate (mounted on the hinge arm); the claw includes an opening receiving a holding portion of the mounting plate (opening receiving holding portion 4.1, see fig. 3).  The claw includes a run-up slope (lower cam 
As to claim 27, see explanation of claims 25-26 above.  Further, the claw opening of the claw (fig. 1, the opening of hook 24.1, facing forward)   is aligned opposite to the hook opening (fig. 1, opening facing backward of hooks on the forward end of connection element 12).  The claw opening is aligned opposite to the hook opening in the first position of the blocking element (see figures 1-3).
As to claim 28, Capur shows a latch element (24) mounted on the hinge arm; and a latch receiving element (4.1) mounted in the mounting plate.
As to claim 29, the hinge arm includes a connection element (12) fastened to the hinge arm, the hinge arm being fastenable to the mounting plate via the connection element, and a position of the connection element is adjustable in relation to the hinge arm (see adjusting screw and eccentric 14).
As claim 30, the mounting plate (4) includes a base plate (fig. 1, the base plate is seen through elongated slots of mounting plate 4) and a cover (fig. 1, “4”).  The hinge arm is fastened directly or directly to the cover (fig. 2).  A position of the cover is adjustable in relation to the base plate (the elongated slots shown in 
As to claim 33, see explanation of claims 16-18 above.
As to claim 34, see explanation of claims 19-21 above.
As to claim 35, see explanation of claim 23 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Capur ‘363 in view of Wu ‘139 (US 2006/0137139 A1).
Capur discloses the invention as claimed but for the mounting plate including a stop projecting beyond the mounting surface.  Instead, Capur shows a flat mounting surface (bottom surface of mounting plate 4).  Wu teaches a mounting plate (1) having a stop (1.2, fig. 5B) projecting beyond the mounting surface so that the mounting plate is able to securely connection to the doorframe (see the clamping position of the stop shown in fig. 10).  It would have .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 18-22, 24-26, 28, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. 10,260,267 B2 or claims 1-16 of U.S. Patent 10,280,671 B2 in view of Brustle et al. ‘189 (5,056,189). 
Regarding claim 16, Patent ‘267/Patent ‘671 claims the invention as now claimed, including a mounting element (i.e., mounting plate) configured to be fastened to the furniture carcass, a hinge cup (i.e., hinge body) configured to be fastened to the pivoted furniture part, and an articulated lever (i.e., hinge arm) pivotably mounted on the hinge body.  However, Patent ‘267/Patent ‘671 does not claim a releasable connector configured to be closed to releasably fasten the hinge arm indirectly or directly to the mounting plate in a tool-free manner.  Brustle et al. teaches a hinge having a releasable connector (rocker 4) mounted between the mounting plate (2) and a hinge arm (1) to enable the hinge arm to be attached to the mounting plate by a simple snap-fit (col. 2, line 67-col. 3, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge arm and the hinge plate of Patent ‘267 or ‘671 with the releasable connector therebetween, as taught by Brustle et al., so that the hinge arm can be mounted to the mounting plate by a simple snap-fit.

As to claim 19, the releasable connector of Brustle et al. includes at least one movably mounted blocking element (rocker 4 movable about pin 13) configured to fix the hinge arm to the mounting plate in a first position of the blocking element (the position shown in fig. 2), and to release the hinge arm from the mounting in a second position of the blocking member (the position when rocker 4 is pushed upward to disengage from the notch 12).
As to claim 20, Brustle et al. includes a spring (7) for biasing the blocking element toward the first position, such that movement of the blocking element into the second position is in opposite to the spring force.
As to claim 21, the releasable connector of Brustle is configured such that the blocking element is movable from the first position to the second position by a mounting movement between the hinge arm and the mounting plate, and such that after the hinge arm is in a mounted position the spring moves the blocking element back to the first position (col. 2, line 67-col. 3, line 10).  
As to claim 22, the blocking element of Brustle et al. (rocker 4) is mounted on the hinge arm (1).

As to claims 25 and 26, the claw of Brustle et al. is pivotably mounted on one of the hinge arm or the mounting plate (mounted on the hinge arm); the claw includes an opening receiving a holding portion of the mounting plate (hook opening receiving a holding portion above notch 12, see fig. 2).  The claw includes a run-up slope (lower cam surface of hook 15, fig. 2) such that during a mounting movement of the hinge arm relative to the mounting plate the holding portion engages the run-up slope and biases the blocking element away from the first position (the inclined surface of the holding portion forcing the claw, against the bias of spring 7, to move clockwise).
As to claim 28, a latch element (rocker 4) of Brustle et al. mounted on the hinge arm; and a latch receiving element (the projection above notch 12, received by the opening of hook 15) mounted in the mounting plate.
As to claim 32, claims 1-3 of Patent ‘267 or claims 1, 7-8 of Patent ‘671 include all limitations as now claimed.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are but .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
6,148479 (Lin) shows a furniture hinge having a releasable connector to attach the hinge arm to a base plate.
JP 01247679 A (Kawano) shows a hinge having a spring biased latch between a hinge arm and a base plate.  The hinge arm is attached to the base plate by a snap-fit.
US 7,231,691 B1 (Domenig et al.) shows an adjustable hinge having a base plate including projections extending from the mounting surface for securing the plate on a doorframe.


	 

	 



 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	cm
June 3, 2021